Citation Nr: 1209736	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected depression, currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1994 to September 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  Original jurisdiction of the Veteran's claim resides in the VARO in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain updated VA outpatient treatment records and to afford the Veteran a VA examination

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was most recently afforded VA psychiatric examination in February 2008 in connection with his claim for an increased evaluation.  The report of this examination reflects, in part, that the Veteran demonstrated no signs of panic attacks, impaired thought processes, memory loss, obsessive rituals, suicidal ideation, homicidal ideation and/or impaired impulse control, and a Global Assessment of Functioning (GAF) score of 80 was assigned.  See the February 2008 VA examination report,  

However, the Veteran and his representative have noted that it has been more than four years since the February 2008 VA examination and have asserted that the Veteran's service-connected disability has worsened since that time.  See statements from the Veteran dated in July 2008, August 2008 and February 2009 as well as statements from the Veteran's representative dated in April 2009 and February 2012.  Specifically, the Veteran has asserted that, since the February 2008 VA examination, he has experienced many of the symptoms which he previously denied, to include suicidal ideation, memory loss, panic attacks, homicidal ideation, impaired impulse control, impairment of thought processes and understanding complex commands.  Further, review of the Veteran's VA outpatient treatment records reflects that he has been assigned GAF scores of 70 and 68 since his the February 2008 VA examination.  See VA outpatient treatment records dated in June 2008 and October 2008.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected depression.

Also, the Veteran's VA outpatient treatment records reflect that other psychiatric diagnoses have been considered, to include obsessive-compulsive disorder and obsessive-compulsive personality trait.  See VA outpatient treatment records dated in July 2007 and June 2008.  Further, the Veteran asserted in the July 2008 statement that he also suffers from posttraumatic stress disorder (PTSD), although no such diagnosis is of record.  See the Veteran's July 2008 statement.  No medical professional has attempted to differentiate the Veteran's symptoms related to his service-connected depression from those of his nonservice-connected psychiatric disorders, to the extent that they overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of the service- connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, upon remand, the VA examiner must attempt to make such a distinction to the extent possible.  

The Board observes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in March 2009.  Since this matter is being remanded to determine the current severity of the Veteran's service-connected disability, the Board concludes that the RO/AMC should obtain and associate with the Veteran's VA claims file all VA treatment records dated from March 2009 to the present.  The duty to assist obligates VA to obtain these records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment dated from March 2009 to the present, to specifically include those from the VA Medical Center (VAMC) in Wichita, Kansas.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Thereafter, the RO/AMC must schedule the Veteran for a VA psychiatric examination to evaluate the nature and severity of his service-connected depression.  The Veteran's complete VA claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should perform any testing which is deemed necessary, to include psychological testing.  

Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected depression.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected depression.  If it is not possible to differentiate between impairment resulting from depression and impairment resulting from any other nonservice-connected psychiatric disorder diagnosed on Axis I, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any nonservice-connected psychiatric disorder diagnosed on Axis I.

In addition to assessing the Veteran's current psychiatric status and symptomatology, the examiner should also opine as to the Veteran's ability to obtain gainful employment due to his service-connected depression.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

3.  Thereafter, the RO/AMC should review the Veteran's claim in light of all of the evidence of record.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


